Citation Nr: 1641276	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  05-00 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, including Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1310. 

2.  Entitlement to Dependents Education Assistance (DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	David J. Lowenstein, Attorney




ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to November 1946.  He died in March 1997.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the Detroit, Michigan, RO.

Historically, the Board denied the appellant's claim in August 2008.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacating the Board's decision and remanding the case for compliance with the terms of the JMR. 

When this case was most recently before the Board in September 2014, it was remanded for additional evidentiary development.  

Subsequently, in March 2016 the Board requested a medical opinion from the Veterans Health Administration (VHA) to determine whether it was at least as likely as not that the Veteran's arteriosclerotic cardiovascular disease was related to his active military service.  The VHA opinion was authored and received in May 2016.  The case has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death, to include DIC benefits and DEA.

As noted above, in March 2016 the Board requested a medical opinion from the VHA that was authored and received in May 2016 in which the examiner stated, in pertinent part, that based on a lay statement by the appellant, the Veteran was treated for hypertension shortly after leaving military service.  The examiner stated that hypertension could be defined as a chronic disease because it was noted in the lay statement within one year from the date of separation from service.  The March 2016 examiner stated that it was difficult to answer the question posed by the Board (whether it was at least as likely as not that the Veteran's arteriosclerotic cardiovascular disease was related to his active military service) due to a deficiency in the records available.  The examiner also stated that hypertension was one of the many risk factors for arteriosclerotic cardiovascular disease; even if hypertension was considered a service-connected condition, it was difficult to answer whether hypertension (alone in isolation) was related to a 50 percent or greater probability of arteriosclerotic cardiovascular disease mortality in any single individual (due to a deficiency in the state of general medical knowledge).  

Based on the March 2016 opinion, the Board concedes that the Veteran was treated for hypertension within one year of his separation from service.  See 38 C.F.R. § 3.309.  Accordingly, the Board finds that additional clarification is required regarding whether it is at least as likely as not that the Veteran's arteriosclerotic cardiovascular disease is related to his active military service, to include as based upon a presumption that hypertension is service connected for purposes of this analysis.  Moreover, as the March 2016 VHA examiner stated that it was difficult to answer the questions posed by the Board, the Board finds that an addendum opinion should be sought by the VA examiner who provided a prior opinion in July 2015.

The Veteran's claim for DEA is also remanded, as it is inextricably intertwined with his claim for DIC benefits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide access to the electronic claims file to the VA examiner who provided the July 2015 opinion.  The examiner must review the entire claim file, to include the March 2016 VHA request and May 2016 VHA opinion.  If the July 2015 VA examiner is not available, the claims file should be forwarded to an appropriate examiner to provide the requested opinion.

The examiner is to provide an opinion as to: 

a.)  whether it is at least as likely as not (a 50 percent or greater probability) that the immediate cause of the Veteran's arteriosclerotic cardiovascular disease is related to his active military service.

b.)  whether it is at least as likely as not (a 50 percent or greater probability) that the immediate cause of the Veteran's arteriosclerotic cardiovascular disease is related to his hypertension, based upon a presumption that hypertension is service connected for purposes of this analysis.

The examiner is to address (i) statements from the Veteran's family and friends, which indicated that the Veteran complained of and was treated for heart problems, to include a mild heart attack, in and since service; (ii) available service treatment records; and (iii) the Veteran's private treatment records, which show that the Veteran had a history of cardiovascular disease, high blood pressure, chest pressure, and dyspnea as early as 1995.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant and her attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



